EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John O’Banion on 8/24/2021.

The application has been amended as follows: 

In claim 1, “actuation of the electronically-controllable actuator according to one or more parameters” is amended to read “actuation of the electronically-controllable actuator according to the one or more fluid parameters”, and “wherein the controller is configured to calculate one or more fluid parameters” is amended to read “wherein the controller is configured to calculate the one or more fluid parameters”.

Claim 3 is cancelled.

Claim 4 is amended as follows: “The engine of claim 1[[3]], wherein said fluid parameters comprise one or more of temperature or species identification within the cavity.”

Claim 5 is amended as follows: “The engine of claim 1[[3]], wherein said fluid parameters comprise one or more of fuel composition, fuel energy content, exhaust gas components, cylinder combustion temperature, or cylinder combustion components within the cavity.”

In claim 13, “a third optical sensor positioned at a location within an exhaust of the cylinder to measures one or more fluid parameters within the exhaust;” is amended to read “a third optical sensor positioned at a location within an exhaust of the cylinder to measure[[s]] one or more fluid parameters within the exhaust;”, “calculating one or more parameters;” is amended to read “calculating the one or more fluid parameters;”, and “calculating one or more fluid parameters within the intake” is amended to read “calculating the one or more fluid parameters within the intake”

Claim 17 is cancelled.

Claim 18 is amended as follows: “The engine of claim 13 [[17]], wherein said fluid parameters comprise one or more of temperature or species identification within the cavity.”

Claim 19 is amended as follows: “The engine of claim 13 [[17]], wherein said fluid parameters comprise one or more of fuel composition, fuel energy content, exhaust gas components, cylinder combustion temperature, or cylinder combustion components within the cavity.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433.  The examiner can normally be reached on Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747